September 10, 2010 VIA EDGAR Ms. Karen J. Garnett, Assistant Director Mr. Jerard Gibson, Attorney-Advisor Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, D.C.20549-6010 Re:APM – QIM Futures Fund, L.P. (File No. 000-53815) Form 10 Dear Karen and Jerard: In connection with your letter of December 1, 2009 and the registration statement noted above, APM – QIM Futures Fund, L.P. (the “Registrant”) acknowledges the following: 1. the Registrant is responsible for the adequacy and accuracy of the disclosures in the filing; 2. staff comments or changes to disclosures in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and 3. the Registrant may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. APM – QIM Future Fund, L.P. By:Altegris Portfolio Management, Inc. (dba APM Funds) By: /s/Jon C. Sundt Jon C. Sundt, President
